Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 4/25/2022, Applicant amended claims 3, 5-7, 9-12, 14, 17 and 20, added new claims 21-22 and canceled claims 18-19. Therefore claims 1-17 and 20-22 are pending.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited art does not disclose “reducing the area of the flow channel to control a velocity of the fluid flowing to the pressure pulser so that the magnitude of the generated pressure pulse is increased”.  Specifically, Applicant argues that since Sitka '527, discloses increased fluid velocity and pressure, but is silent on magnitude, then the claimed limitation recited patentable subject matter.
Examiner responds while Sitka ‘527 does not specifically mention magnitude, Sitka ‘529, discloses that pulse magnitude is correlated to fluid velocity (Sitka, ‘529, ¶0095; the fluid velocity and hence pulse amplitudes may be controlled) Thus, an increase in fluid velocity and pressure through a pulser also functions to increase the magnitude of the generated pulses; that is increasing the fluid flowing velocity and pressure is the functional equivalent of increasing fluid pulse magnitude.)  Consequently, contrary to Applicant’s argument, the cited art discloses reducing the area of the flow channel to control a velocity of the fluid flowing to the pressure pulser so that the magnitude of the generated pressure pulse is increased,” within the broadest reasonable interpretation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitka et al. (US Pub. 2013/0076527 A1)(hereinafter Sitka) in view Sitka (US Pub. 2016/0040529)(hereinafter Sitka ‘529).  
Regarding claim 17, Sitka discloses a method of wellbore operations (Sitka, Figs. 1 and 7 and ¶0069; FIG. 7 illustrates example methods of using the example mud pulse telemetry tool for generating high sampling rate signals)
comprising: flowing fluid through a drill string within a wellbore; (Sitka, Figs. 1 and 7 and ¶0023; a pump 12 circulates drilling fluid 30 (also referred to in the art as drilling mud) through the drill string 90 down through the bottom hole assembly; ¶0070; At step 710, drilling fluid is flowed down through the mud pulse telemetry tool)
directing the fluid into a channel in the drill string, (Sitka, ¶0029; the drilling fluid 30 flowing inside the drill collar 110)
directing the fluid from the channel to a pressure pulser; (Sitka, ¶0029; The pulser 200 includes a mud pulse stator 210 that is fixed inside the drill collar 110, and a mud pulse rotor 220 that is disposed proximate to the mud pulse stator 210)
generating a pressure pulse in the fluid with the pressure pulser (Sitka, Fig. 7 and ¶0074;  At step 750, the mud pulse rotor closes the drilling fluid passage and therefore obstructs flow of the drilling fluid through the mud pulser. This creates a positive pressure pulse fluctuation at step 755.) 
reducing the area of the flow channel to control a velocity of the fluid flowing to the pressure pulser so that the magnitude of the generated pressure pulse is increased; (Sitka, ¶0030; the conical nose structure reduces the cross-sectional area as the drilling fluid approaches the pulser drilling fluid passage 120, therefore increasing the drilling fluid velocity as well as pressure; ¶0066; The blades of the turbine stator force the drilling fluid to conform with the helical shape to apply a rotating velocity to the drilling fluid. The accelerated rotational velocity will later act upon the turbine rotor 320 to achieve a more efficient operation. While Sitka, discloses increased velocity and pressure, but does not specifically discuss pulse magnitude.  However, Sitka ‘529, discloses that pulse magnitude is correlated to fluid velocity (Sitka, ‘529, ¶0095; the fluid velocity and hence pulse amplitudes may be controlled) Consequently, an increase in fluid velocity and pressure through a pulser functions to increase the magnitude of the generated pulses.])
and detecting the increased pressure pulse.(Sitka, ¶0027; The pressure fluctuation is measured as mud pulse telemetry data; ¶0033; The action of closing and opening the pulser drilling fluid passage 120 creates a pressure fluctuation (i.e., a pulse) that can be measured by telemetry sensors; ¶0074;  Oscillation of the mud pulse rotor creates a series of pressure pulses that are measured with pressure sensors at step 760. At step 765, the measured data is processed.)
Regarding claim 20, Sitka ‘529 discloses wherein the step of reducing a cross sectional area of the flowing area comprises adding a plug into the channel. (Sitka, ‘529, Fig. 2A-2C and  ¶0027; the obstruction member comprises an elongate transmitter bar 229 that is pivotably mounted in the signal generator passage 221; ¶0095; controlling fluid velocity at the fluid passage by adjusting pivotal orientation of another one of the obstruction members, thereby to control amplitudes of the fluid pressure variations produced)


Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose a pulser having a rotor, a stator and a plug in the channel, and therefore does not disclose the claim 21 limitation, further comprising directing the fluid through a stator and a rotor, wherein the channel is formed of the stator.
Claim 22, depends from claim 21 and would therefore also be allowable.

Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose a pulser and/or a pulser method that employ rotors and stators wherein a plug assembly, is employed to purposely block fluid from flowing through one or more fluid channels of the stator. Consequently the prior art does not disclose the claim 1 limitations; “…a stator selectively disposed in a path of fluid flowing in a drill string and that comprises, a body, and a flow path intersecting the body…a rotor comprising a slot, and that is moveable into a first orientation with the slot in registration with the flow path…and a plug disposed in the flow path when the flow path is in the restricted configuration;”  nor the claim 7 limitations, “a stator, channels projecting axially through the stator and that are each in a path of a portion of the flow of drilling fluid, a rotor having slots that move into and out of registration with the channels with rotation of the rotor, and a plug assembly that when the mud pulser is in the restricted configuration, is selectively positioned to define a barrier to drilling fluid flowing through the one of the channels.” 
Claims 2-6 and 8-16 depend from claims 1 and 7 respectively and are therefore also allowable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687